3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed August 23, 2022, are acknowledged. Claims 2-3 and 9 are amended. Claims 1 and 4-8 are cancelled. Claim 11 is newly added. No new matter has been added. Claims 2-3 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim. Applicant timely elected in the response filed on May 12, 2022.
Claims 2-3 and 9-11 are pending, and Claims 9-11 are currently considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9, and dependent claims thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the claim recites a Si-rich area and Si-non-rich area; however, the Si-non-rich area also requires a larger amount of Si than amounts of Cr and Al. It is unclear what the composition of the Si-non-rich area is, as it appears to be claimed as another Si-rich area. It is unclear what amounts of Si denote whether a region is Si-rich or what amounts of Si denotes a region as Si-non-rich (yet still comprising larger amounts of Si). Examiner interprets an Si-rich region and Si-non-rich region to refer to any region with Si in an amount higher than another element contained in the region. 
Additionally, the claim recites wherein the Si-non-rich area comprises Si contained more than each of Al and Cr and also discloses wherein Si is contained more than each of Al and Cr throughout an entire region. It is unclear if the Si-non-rich area is the same as this region wherein Si is contained more than Cr and Al throughout its entirety, or if this limitation refers to a different region. It is interpreted that the region wherein Si is contained more than each of Cr and Al throughout its entirety may refer to any region (such the entire Si-rich region, the entire Si-non-rich region, or a different entire region) within the oxide layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanada (previously cited, US 20170287605 A1).
Regarding Claims 11-12, Tanada discloses a coil component constituted by a conductor wound around a magnetic body (see Fig. 5; see para. [0047]), wherein
the magnetic body is constituted by grains of a soft magnetic alloy bonded together via an oxide layer (see Abstract; see Fig. 1, oxide layer (layers 21a and 21b, bonding material 30, layers 22a and 22b) bond together grains 11 and 12), 
the magnetic body characterized in that: 
the soft magnetic alloy is an alloy containing Si by 1 to 5.5 percent by mass, and Cr or Al by 0.2 to 4 percent by mass in total, as constituent elements, with Fe and unavoidable impurities accounting for a remainder (see para. [0024]-[0026]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Tanaka further discloses wherein:
the oxide layer contains Si, as well as at least one of Cr and Al (see para. [0031], wherein oxide films 21b and 22b are M-rich; see para. [0026] wherein M is Cr or Al; see para. [0034], wherein bonding material 30 and oxide films 21a and 22a are L-rich; see para. [0025] wherein L is Si; see para. [0031] wherein L-rich and M-rich oxides preferably comprise at least 50wt% or more of the respective element, L or M). 
Tanaka does not expressly state wherein, among Fe, Si, Cr, and Al, Si is contained in a largest quantity based on mass across the oxide layer (Fig. 1, 21a, 21b, 30, 22a, 22b); however, it would be obvious that an oxide layer comprising 3 regions of Si-rich material (Fig. 1, 21a, 30, 22a) to the 2 regions of Cr/Al-rich material (Fig. 1, 21b and 22b) comprise Si in the largest amount. Additionally, it would be obvious to produce the Si-rich regions in a larger (thicker) amount and with higher Si contents, or to comprise a larger amount of Si in the M-rich regions, in order to maximize insulation property (see para. [0032] and para. [0034]) and improve resistance for increased voltages (see para. [0034]).
Tanaka further discloses wherein:
the oxide layer has a Si-rich area (Fig. 1, films 21a and 22a), which contains Si by at least three times as much as an element – among Fe, Cr, and Al – whose content is second highest to Si based on mass (see para. [0031], wherein L (Si) is 50wt% or more). It would be obvious to achieve the highest content of Si in the films 21a and 22a as possible, and greater than 50wt% (such as near 100%, with remainder being Fe and/or M (Cr or Al)), as taught by Tanaka, in order to maximize the insulation property (para. [0032] and para. [0034]).
Additionally, it would be obvious to one of ordinary skill in the art that the Si-rich regions 21a and 22a, which contact the soft magnetic core grains 11 and 12, and the M-rich oxide regions 21b and 22b, comprise a small (trace) amount of M (Cr or Al) or Fe as a result of diffusion from heat treating. It would be obvious to one of ordinary skill in the art that the amounts of M or Fe existing in the Si-rich regions 21a and 22b be within the claimed ranges such that the amount of Si is at least (Claim 9) three times, or further (Claim 11) ten times, that of the second largest element (either Fe or M (Cr/Al)). For example, a Si-rich region comprising at least 95wt% Si would comprise more than 10 times the amount of Fe, Cr or Al.
Tanaka further discloses:
a Si-non-rich area which is other than the Si-rich area (Fig. 1, bonding material 30 is different than regions 21a and 22a), wherein Si is contained more than each of Cr and Al through an entire region of the oxide layer between the grains (para. [0031] and para. [0034]; one would appreciate that bonding material 30 is a region of the oxide layer which is Si-rich (>50wt% Si) throughout its entirety; see Fig. 1, where bonding material 30 is between grains 11 and 12), and wherein
the oxide layer adjoins the soft magnetic alloy at the Si-rich area (see Fig. 1, soft magnetic alloy core 11 and 12 are adjoined at Si-rich area (regions 21a and 22a, respectively)). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanada, as applied to Claim 9 above, and further in view of Ogawa (previously cited, US 20110267167 A1).
Regarding Claim 10, Tanada discloses wherein the coil component comprising the magnetic body is used for electronic components and inductors (see Fig. 5; see para. [0047]), but does not specifically disclose wherein the coil component is carried on a circuit board. 
However, it would be obvious to one of ordinary skill in the art to have applied the coil component comprising the magnetic body for an electronic component to a circuit board, as it is well-known in the art to apply magnetic core coil components, such as those for inductors, transformers, and other electronic components, to circuit boards. 
Furthermore, Ogawa teaches a similar invention wherein a coil component, constituted by a conductor wound around a magnetic body, is carried on a circuit board (see para. [0002]), in order to provide size reduction for power inductors requiring high current flows (see para. [0228]). 
Therefore, it would have been even further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the coil component to a circuit board, as taught by Ogawa, for the invention disclosed by Tanada. One would be motivated to apply the coil component to a circuit board in order to provide a smaller powder inductor for an electrical circuit in which high current flows (see teaching above), and because it well-known and routine in the art to mount magnetic cores, and coil components comprising such, to circuit boards.

Response to Arguments
Applicant’s arguments, filed August 23, 2022, with respect to Claim 9, and dependent claims thereof, rejected under 35 U.S.C. over Orimo have been fully considered and are persuasive in view of Applicant’s amendments to the claims which further limit the regions of the oxide layer to comprise a Si-rich region and a Si-non-rich region wherein Si is greater in concentration than Cr.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanada, as detailed above.
Applicant’s arguments directed to Orimo are deemed moot in view of the new grounds of rejection.
Applicant’s arguments, filed August 23, 2022, in regards to the reference of Tanada, are considered but respectfully not found persuasive.
Applicant argues that Tanada does not disclose wherein Si is higher in concentration than Cr and Al throughout an entire region of the oxide layer. This argument is not found persuasive because the entire Si-non-rich or entire Si-rich region would comprise more Si than Cr or Al (see rejection above). The broadest most reasonable interpretation of the claim language includes any region of the oxide layer between the grains wherein Si is contained more than Cr or Al throughout the entirety of that region. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lou (“Enhanced magnetic properties and reduced core loss of intergranular insulating Fe-Si soft magnetic composites with three-shell SiO2-Fe2SiO4-SiO2 insulating layer”): teaches a Fe-Si type soft magnetic grain composite wherein the grain boundary region comprises a Si-oxide layer comprising a Si-rich region wherein the Si amount is greater than the Fe content by at least three times (see Fig. 3(c)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735  

/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735